number release date index no control no tam-123570-00 cc psi b4 date internal_revenue_service technical_advice_memorandum taxpayer’s name taxpayer’s id number taxpayer’s address date of death area conference held legend decedent spouse c d trust dollar_figures dollar_figuret date date date date date date issue to what extent does the residuary marital bequest under article iv of decedent’s will qualify for the estate_tax_marital_deduction under sec_2056 of the internal_revenue_code conclusion in determining the amount deductible under sec_2056 with respect to the residuary marital bequest under article iv of decedent’s will the value of the residuary bequest claimed as a deduction by the decedent’s estate must be reduced by dollar_figure to reflect the amount_paid by spouse to trust facts on date decedent executed trust naming spouse as trustee at that time trust was funded with one dollar in cash article ii a of trust provides that the trustee is to divide the trust property into two separate trusts equal in value one of the trusts is to be held for the primary benefit of decedent’s and spouse’s daughter c and the other trust is to be held for the primary benefit of decedent’s and spouse’s son d under article ii c the trustee is to distribute to the beneficiary of each trust and to such beneficiary’s descendants such amounts of income and principal as are necessary when added to the funds reasonably available to such beneficiary from other sources to provide for such beneficiary’s health support maintenance and education article ii f provides that each trust created under article ii for a beneficiary who is one of decedent’s children shall last for such beneficiary’s lifetime and shall terminate upon such beneficiary’s death when such beneficiary attains age and one-half dollar_figure is to be distributed to a separate trust for the sole benefit of that child the child shall be the sole trustee of the separate trust and it shall be maintained operated and distributed by the child as trustee as under the same terms and conditions as set forth in the trust originally established for the child when a child attains age then an additional dollar_figure of trust property from the trust originally established for the child is to be transferred to the separate trust to be held under the same terms upon the child attaining age the balance of the trust originally established for the child is to be added to the separate trust upon the termination of a_trust created under article ii all of the remaining unappointed property of such trust is to be distributed to such beneficiary’s separate trust or if the beneficiary’s death is the event that terminates the trust such property shall be distributed to such beneficiary’s then living descendants per stirpes article vii b of trust provides that the grantor or any other person may at any time grant transfer or convey either by inter_vivos transfer or by will to the trustee such additional property as he or she desires to become part of the trusts created under this trust agreement also on date decedent executed her last will and testament naming spouse as executor article iv of decedent’s will provides as follows i give all of the residue of my estate to my husband if he survives me provided however if the trust dated day of sic is not funded with property having a fair_market_value as of the date of funding of one million and no dollars dollar_figure then property from my estate shall be added to that trust to bring the fair_market_value of the funded amount to one million and no dollars dollar_figure this supplemental funding if any shall occur not less than one hundred twenty days after the date of my death and the judgment as to whether or not additional funds are required shall be made by my executor on the ninetieth 90th day following the date of my death decedent died on date as of date no additions had been made to trust thus the trust corpus was still dollar_figure as of date on date the decedent’s federal estate_tax_return form_706 was filed the estate_tax_return reported that pursuant to article iv dollar_figure from decedent’s estate was to be distributed to trust the estate claimed an estate_tax_marital_deduction for the value of the residuary_estate passing_to_spouse under article iv that reflected a reduction for the dollar_figure to be distributed to trust on date over one and one-half years after decedent’s death spouse transferred dollar_figure to trust between date and date spouse as decedent’s executor distributed dollar_figure in estate assets to trust law and analysis sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides an exception to the general_rule of sec_2056 in the case of terminable interests passing to the spouse under sec_2056 if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed under sec_2056 with respect to such interest a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that for purposes of determining the value of any interest in property passing to the surviving_spouse for which a deduction is allowed- a there shall be taken into account the effect which the tax imposed by sec_2001 or any estate succession legacy or inheritance_tax has on the net value to the surviving_spouse of such interest and b where such interest or property is encumbered in any manner or where the surviving_spouse incurs any obligation imposed by the decedent with respect to such interest such encumbrance or obligation shall be taken into account in the same manner as if the amount of a gift to such spouse of such interest were being determined example under sec_20_2056_b_-4 illustrates the application of sec_2056 in the example a decedent devised a residence valued at dollar_figure to his wife with a direction that she pay dollar_figure to his sister the example concludes that for purposes of the marital_deduction the value of the property interest passing to the wife is only dollar_figure the legislative_history underlying the enactment of the predecessor to sec_2056 provides this discussion regarding the amount deductible for marital_deduction purposes the interest passing to the surviving_spouse from the decedent is only such interest as the decedent can give if the decedent by his will leaves the residue of his estate to the surviving_spouse and she pays or if the estate income is used to pay claims against the estate so as to increase the residue such increase in the residue is acquired by purchase and not by bequest accordingly the value of any such additional part of the residue passing to the surviving_spouse can not be included in the amount of the marital_deduction s rep no 80th cong 2d sess part 1948_1_cb_285 under sec_2056 the marital_deduction is limited to the net value of the interest passing to the surviving_spouse thus the value of any interest passing to the surviving_spouse must be reduced by any encumbrances upon the interest or any obligation imposed by the decedent with respect to the passing of the interest to the surviving_spouse similarly in a case where obligations which are payable out of the interest passing to a surviving_spouse are discharged by the surviving_spouse voluntarily from his or her own funds the marital_deduction is limited to the net amount received from the decedent ie the value of the property devised to the surviving_spouse in excess of the spouse’s voluntary contributions this latter point was illustrated in 33_tc_361 aff’d 287_f2d_725 6th cir in estate of denman under state law the decedent’s surviving_spouse was entitled to a set-off and support allowance totaling dollar_figure however the probate_estate did not contain sufficient liquid_assets to pay these items accordingly the surviving_spouse contributed funds to the estate and these funds were used to pay the set-off and allowance the estate then claimed a marital_deduction for the allowance paid to the spouse the court concluded that a marital_deduction was not allowable with respect to the payment as follows s he advanced moneys from her own funds to the estate and for reasons undisclosed by the record she as executrix satisfied her claims the same day by paying herself the statutory allowances with checks drawn on the estate thus as we see it the claims were not paid from assets of the estate and we do not see how it can be said that they passed_from_the_decedent_to_his_surviving_spouse within the meaning of the language of the statute providing for the marital_deduction estate of denman v commissioner t c pincite similarly the application of the predecessor to sec_2056 was at issue in 375_us_118 in stapf the decedent’s will put his surviving_spouse to an election to either retain her one-half interest in the couple’s community_property or take the benefits under the will and allow her community_property to be disposed of under the terms of the will the spouse elected to take under the terms of the will consequently she received one-third of the combined community_property and one-third of the decedent’s separate_property her one-half interest in the community_property passed under the terms of the will to a_trust for the benefit of the couple’s children the government argued that in determining the amount of the marital_deduction the value of the property passing to the spouse had to be reduced by the value of the property she was required to transfer to another as a condition for receiving the property the court agreed stating in the present case the effect of the devise was not to distribute wealth to the surviving_spouse but instead to transmit through the widow a gift to the couple’s children what the statute provides is a marital_deduction - a deduction for gifts to the surviving_spouse - not a deduction for gifts to the children the appropriate reference therefore is not to the value_of_the_gift moving from the deceased spouse but the net value_of_the_gift received by the surviving_spouse united_states v stapf u s pincite the court further concluded that the allowable deduction is limited to the net economic_interest received by the surviving_spouse and that this rule applies regardless of whether the surviving_spouse is required to make a payment out of the property received or is required to make a payment from the surviving spouse’s own funds in order to receive the bequest united_states v stapf u s pincite in the present case decedent’s will provided that to the extent trust was not funded with property having a fair_market_value as of the date of funding of dollar_figure then property from decedent’s estate was to be added to trust to bring the value of trust to dollar_figure the residue of the estate remaining after funding trust passed to spouse thus the interest in the residue that passed to spouse was subject_to the obligation imposed by decedent’s will to fund trust with up to dollar_figure it appears that by the time the decedent’s estate_tax_return was filed it had been determined that only dollar_figure of estate funds were required to fund trust because the remaining dollar_figure was to be paid_by spouse as in denman supra spouse in effect partially discharged the dollar_figure pre-residuary obligation under article iv of the will by voluntarily transferring dollar_figure of his own funds to trust thereby increasing the amount of the residuary passing to him by dollar_figure as was the result in estate of denman the only property that is considered to have passed from decedent to spouse is the value of the residue in excess of the spouse’s voluntary contribution of dollar_figure as discussed in the legislative_history discussed above spouse purchased the dollar_figure increase in the residue by transferring the identical amount to trust the dollar_figure increase in the residue did not pass to spouse by devise see also 506_f2d_1144 10th cir and revrul_79_14 1979_1_cb_310 marital_deduction for spousal bequest must be reduced under sec_2056 to the extent the fiduciary has the discretion to pay estate_taxes from the bequest even if the taxes are paid from other sources similarly we believe the court’s decision in united_states v stapf also supports this result that is in the instant case the amount of the residuary bequest passing_to_spouse was dependent on the amount of estate assets required to fully fund the dollar_figure bequest to trust to the extent additions were made to trust after the date of death the portion of the dollar_figure not required to fund trust would pass to the spouse spouse after the date of decedent’s death contributed dollar_figure to trust as a result an additional dollar_figure passed through the residuary_estate to spouse however as was the case in staph the additional dollar_figure distributed to spouse as part of the residuary bequest for which a marital_deduction was claimed passed to spouse only because spouse contributed the same amount to trust the effect of the residuary bequest to the extent of dollar_figure was not to distribute wealth to spouse but rather to transmit a gift to trust through spouse thus under sec_2056 in determining the allowable marital_deduction with respect to the residuary bequest the residuary bequest must be reduced by the dollar_figure that spouse transferred to trust under staph the residue as reduced by dollar_figure represents the net value_of_the_gift received by the surviving_spouse in the alternative we believe the residuary bequest received by spouse to the extent of dollar_figure would constitute a nondeductible terminable_interest under sec_2056 in 54_tc_1170 the decedent bequeathed her residuary_estate to her spouse on condition that the spouse agree in writing within months of the decedent’s death to bequeath on his death an amount equal to the value of the residuary_estate to their daughter the court found that the residuary spousal bequest was conditioned on the spouse’s agreement to make a testamentary transfer to his daughter if the spouse failed to agree to the transfer the spousal bequest would terminate and the residue would pass for the benefit of the decedent’s daughter accordingly the conditional bequest constituted a nondeductible terminable_interest under sec_2056 see also allen v united_states f 2d 2d cir 72_tc_970 dollar_figure bequest to spouse conditioned on spouse’s relinquishment of a life_estate in the decedent’s house and purchase of a different residence held to be a nondeductible terminable_interest revrul_82_184 1982_2_cb_215 in the instant case as was the case in estate of ray and estate of edmonds there was a significant condition_precedent to the spouse’s acquisition of the entire enhanced residue ie the residue including up to dollar_figure that is in order to acquire the enhanced residue either the spouse or another person was required to contribute funds to trust of up to dollar_figure in the absence of the contribution the residuary bequest to spouse up to dollar_figure would terminate or fail and the property would pass to trust as was the case in estate of ray the requirement that spouse contribute funds to trust in order to receive the identical increase in the residuary bequest or that a third party contribute funds to trust for no consideration constitutes a significant condition_precedent to spouse’s acquisition of that portion of the residuary bequest accordingly in this case since dollar_figure of estate assets were used to fund trust and a marital_deduction was not claimed for these assets the marital_deduction claimed by the estate for the residuary bequest passing_to_spouse should be disallowed to the extent of dollar_figure as constituting a nondeductible terminable_interest under sec_2056 the estate argues that sec_2056 and the regulations thereunder are not applicable in this situation in this case spouse was under no obligation to transfer any property to trust as a condition to receiving the residuary bequest rather whether or not spouse or any other person transferred funds to trust spouse would receive the residuary bequest in all events subject only to fluctuations in value depending on whether a contribution was made to trust the estate also argues that no part of the residuary bequest is a nondeductible terminable_interest the estate cites rev_rul 1990_1_cb_174 in which the date of death value of the d’s gross_estate was dollar_figure d’s will provided for a dollar_figure pre-residuary pecuniary_bequest of to d’s child with the residue passing to d’s spouse the executor could satisfy the pecuniary_bequest in cash or in_kind at the fair_market_value of the applicable assets at the date of distribution at the time of distribution the value of the gross_estate had declined to dollar_figure after distributing the dollar_figure pecuniary_bequest and the payment of expenses of dollar_figure the value of the residue that passed to the spouse was dollar_figure instead of the dollar_figure value of the residue at the time of d’s death the ruling holds that the possibility that post death fluctuations in the value of estate assets may significantly diminish the residuary bequest to the spouse does not cause the residuary bequest to be a nondeductible terminable_interest the estate also relies on estate of smith v commissioner 565_f2d_455 7th cir acq c b where the court held that property_passing_to_spouse under a marital_deduction equalization_clause pursuant to which the amount passing to the spouse was dependent on the value of the assets owned by the spouse determined as of the alternate_valuation_date was fully deductible and not a terminable_interest in revrul_82_23 c b the service announced that it would follow estate of smith and other equalization cases the estate argues that the residuary bequest in the instant case is similar to a formula bequest pursuant to the formula although the bequest will increase in amount if spouse or a third party funds trust or will decrease if nothing is contributed to trust spouse’s interest in the bequest will not terminate rather based on estate of smith and revrul_90_3 the fact that the value of the residue bequest may fluctuate depending on whether any person makes a post-death contribution to trust does not effect the qualification of the residuary bequest for the marital_deduction or the amount allowable as a deduction rather the spouse’s vested right to the entire residuary marital bequest was fixed on decedent’s death we disagree with the estate’s arguments first there is no indication that the analysis in staph denman or sec_20_2056_b_-4 example would be any different if the bequests involved in those cases were residuary bequests indeed it would seem that regardless of whether the spousal bequest takes the form of a pecuniary_bequest of a specific sum of money a specific_bequest of tangible or real_property or a residuary bequest of whatever is left over after payment of certain items if the spouse is required to transfer property to another in order to acquire the bequest or voluntarily pays a claim that has the effect of enhancing the bequest the marital_deduction must be reduced to reflect the net value_of_the_gift received by the surviving_spouse united_states v stapf u s pincite indeed the paragraph quoted above from the legislative_history underlying the marital_deduction provisions references a spousal residuary bequest that is increased as a result of the spouse’s voluntary payment of estate claims the example concludes that the marital_deduction allowable for the residuary bequest must be reduced to reflect the spouse’s payment s rep no 80th cong 2d sess part 1948_1_cb_285 further we believe the situation presented here is distinguishable from the situations presented in estate of smith revrul_82_23 and revrul_90_3 in estate of smith and the revenue rulings the date of death value of the spousal bequest could fluctuate but only due to market conditions there was no possibility that any portion of the spousal bequest would be diverted to other beneficiaries dependent on the failure of an event to occur such as a volitional transfer by a party for example in the fact situation presented in revrul_82_23 in determining the amount necessary to equalize the estates the value of the surviving spouse’s assets was to be determined as of the date of death and any post-death dispositions by the surviving_spouse of her assets was to be ignored this is significantly different from the instant case where up to dollar_figure of the residuary marital bequest was subject_to being diverted to trust if spouse or another party did not act post-death to fund trust under the circumstances presented we believe the action required to be taken in this case either by the spouse or a third party in order that spouse receive the dollar_figure portion of the residue was a significant condition_precedent for purposes of the terminable_interest_rule under sec_2056 see estate of ray supra involving a spousal residuary bequest estate of edmonds supra accordingly in determining the amount deductible under sec_2056 with respect to the residuary marital bequest under article iv of decedent’s will the value of the residuary bequest claimed as a deduction by the estate must be reduced by dollar_figure to reflect the amount_paid by spouse to trust caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent - end
